DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/08/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, filed 02/08/2021, with respect to the 35 USC §112(a) rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments, filed 02/08/2021, with respect to the 35 USC §112(b) rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments, filed 02/08/2021, with respect to the 35 USC §112(d) rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments, filed 02/08/2021, with respect to the 35 USC §103 rejections have been fully considered but are not persuasive. Applicant argues that the replacement of a benzene ring, which is an aryl group, with a pyridine ring, which is a heteroaryl group, is not disclosed, taught, or suggested in the cited references, either alone or in combination.
The examiner agrees that Huh does not explicitly teach the replacement of a replacement of a benzene ring, which is an aryl group, with a pyridine ring. However, Huh notes that “when any one of X1 to X8 may be N, the bipolar properties of the compound can be improved by improving the electronic properties.” X1 to X8 are CR or N, and at least one is N. From context, it is apparent the N improves the electronic properties relative to the case when all of X1 to X8 are CR, especially given that the prior art, in general, is rife with spiro-bifluorene based hosts (without a pyridine ring).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 8,987,462 B2, in view of claim 12, thereof in view of Huh, et al., WO 2014/104600 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches compounds (at least compound 55 of claim 11) which differ from claim 1 in that claimed ring A2 is a benzene ring, while the claims require A2 is a pyridine ring.
The reference also teaches the compounds are useful in an emission layer, and that X may be nitrogen (see claim 7).
Huh teaches similar compounds, insofar as they contain a spiro compound, further fused to a condensed ring system; while Huh teaches the ring system forms a see Formula 1), the reference application suggests the carbazolyl ring system (which overlaps with Huh’s compounds) and the dibenzothiophene/dibenzofuran ring systems are equivalent (see claim 7). Huh also teaches that any one of the other spiro ring has a nitrogen, and in specific examples, teaches pyridine, pyrimidine, and pyrazine; this allows for improving the electronic properties (see p. 7; “electronic characteristic” means electronic characteristic means the characteristic which has electroconductive characteristic along LUMO level, and facilitates the injection of the electron formed in the cathode into the light emitting layer, and the movement in the light emitting layer; see top of p. 6). Huh teaches that the core structure may have a carbazole moiety, and since the core structure has bipolar properties in one molecule, when used as a phosphorescent host material of an organic optoelectronic device, the efficiency and lifespan of the device can be improved (see p. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have ring A2 be a pyridine in order to improve the electronic properties (i.e. electron-transport properties).

Claims 1-2, 6-13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,722,191 B2, in view of Jo, et al., WO 2013/100464 A1.
Claim 17 of reference application teaches a compound (at least compound 1) which differs in that it lacks a further fused benzothiophene or benzofuran ring.
see ¶94 of Machine Translation; N.B. the ring systems are orthogonal, suggesting the benzofuran or benzothiophene on the ring system orthogonal to the one containing the pyridine ring). The compounds are host compounds for OLEDs, similar to reference patent, and host compounds transport holes and electrons.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to fuse the prior art compound in order to have improved thermal stability, electrochemical stability, and high hole mobility.

Claims 1-2, 6-13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,134,997 B2, in view of Jo, et al., WO 2013/100464 A1.
Claim 13 of reference application teaches a compound (at least compound 1) which differs in that it lacks a further fused benzothiophene or benzofuran ring.
Jo teaches that by introducing a benzothiophene or benzofuran group to a spirofluorene group, the compound can have improved thermal stability, electrochemical stability, and high hole mobility (see ¶94 of Machine Translation; N.B. the ring systems are orthogonal, suggesting the benzofuran or benzothiophene on the ring system orthogonal to the one containing the pyridine ring). The compounds are host compounds for OLEDs, similar to reference patent, and host compounds transport holes and electrons.
.

Claim 1-2 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,186,666 B2, in view of claim 1 of the same and Bae, et al., KR 2013/0122602 A.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches compounds (e.g. compound 1 of claim 17) which differ from claim 1 by the following: 1) X1 is O or S in the instant while NR in the prior art, and 2) the ring with X1 is flipped.
Regarding 1), claim 1 of the reference application notes X1 may be NR, O, or S. and thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to flip the rings, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.
Regarding 2), Bae teaches equivalence of the two options in structurally similar compounds (see ¶¶47-48), thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to flip the rings, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.

Claims 1-2, 6-13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,411,195 B2 in view of Huh, et al., WO 2014/104600 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches compounds (at least compound 1 of claim 9) which differ from claim 1 in that claimed ring A2 is a benzene ring, while the claims require A2 is a pyridine ring.
The reference also teaches the compounds are useful in an emission layer, and that X may be nitrogen (see claim 1).
Huh teaches similar compounds, insofar as they contain a spiro compound, further fused to a condensed ring system; while Huh teaches the ring system forms a carbazolyl ring system by fusion (see Formula 1), the reference application suggests the carbazolyl ring system and the dibenzothiophene/dibenzofuran moieties are equivalent. Huh also teaches that any one of the other spiro ring has a nitrogen, and in specific examples, teaches pyridine, pyrimidine, and pyrazine; this allows for improving the electronic properties (see p. 7; “electronic characteristic” means electronic characteristic means the characteristic which has electroconductive characteristic along LUMO level, and facilitates the injection of the electron formed in the cathode into the light emitting layer, and the movement in the light emitting layer; see top of p. 6). Huh teaches that the core structure may have a carbazole moiety, and since the core structure has bipolar properties in one molecule, when used as a phosphorescent host material of an organic optoelectronic device, the efficiency and lifespan of the device can be improved (see p. 6).
2 be a pyridine in order to improve the electronic properties (i.e. electron-transport properties).

Claims 1-2 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10,693,076 B2, in view of claim 1 of the same, and Bae, et al., KR 2013/0122602 A. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches all the limitations of instant claims 1 and 15-16, except 1) with a ring flipped, and 2) NR instead of O or S (re: claims 15-16).
Re: 1), Bae teaches equivalence of the two options (see ¶¶47-48), thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to flip the rings, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.
Re: 2), copending application teaches N and O and S as equivalents (see claim 1), thus, at the effective filing date of the claimed invention, it would have been obvious to replace NR with O or S, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.

Claims 1-2 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 15/377,732.
Although the claims at issue are not identical, they are not patentably distinct from each other because copending application teaches compounds which fall within the scope of claim 1 (at least compound 1 of claim 17).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US 2017/0162801 A1, in view of Huh, et al., WO 2014/104600 A1.

Claim 1. Cho teaches a compound (Compound B-4 @ ¶35, shown below):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Cho’s compound is not represented by claimed Formula 1, as ring A2 is a benzene ring, which is excluded by the claims.
see p. 7; “electronic characteristic” means electronic characteristic means the characteristic which has electroconductive characteristic along LUMO level, and facilitates the injection of the electron formed in the cathode into the light emitting layer, and the movement in the light emitting layer; see top of p. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have ring A2 be a pyridine in order to improve the electronic properties (i.e. electron-transport properties).
This suggests the following compound, which is represented by claimed Formula 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Wherein in Formula 1:
A1 ring is benzene,
A2 ring is pyridine,
A3 ring is represented by Formula 2B;
X1
L1 is an anthracenylene group (which falls within the claimed scope of an unsubstitued condensed polycyclic group including at least three carbocyclic groups condensed together, excluding triphenylenylene)
a1 is an integer equal to 1;
R1 is a phenyl group (which falls within the claimed scope of a C6 aryl group);
b1 is 1, b5 and b6 are 0;
b3 and b4 are 0;
b13 is 0;
c1 is 1 and c2 is 0, wherein c1 + c2 is 1.

Claim 2. Modified Cho teaches or suggests the condensed cyclic compound of claim 1, wherein A1 ring is benzene.

Claim 6-10. Modified Cho teaches or suggests the condensed cyclic compound of claim 1.

Claim 11. Modified Cho teaches or suggests the condensed cyclic compound of claim 1, wherein c1 is 1 and c2 is 0.

Claim 12. Modified Cho teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by Formula 1B.



Claim 14. Modified Cho teaches or suggests the condensed cyclic compound of claim 1, but not wherein the compound is as claimed. However, the claimed compound differs from Formulae 1(2), 1(4), 1(5), and 1(8) by the position of the benzofuran ring to the spiro ring.
However, Cho notes that the ring fusion may be at the ring in general, i.e. no specific required position (see ¶31).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the furan ring be connected as claimed, as the compounds are essentially position isomers, and have very close structural similarities and similar utilities, and one of ordinary skill in the art would have created position isomers make a claimed compound, in the expectation that compounds similar in structure will have similar properties. See MPEP §2144.09.
This suggests the following compound:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Claim 15. Modified Cho teaches or suggests the condensed cyclic compound of claim 1, but not wherein the compound is as claimed. However, the claimed compound differs from Formula A-1 by the position of the benzofuran ring to the spiro ring.
i.e. no specific required position (see ¶31).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the furan ring be connected as claimed, as the compounds are essentially position isomers, and have very close structural similarities and similar utilities, and one of ordinary skill in the art would have created position isomers make a claimed compound, in the expectation that compounds similar in structure will have similar properties. See MPEP §2144.09.
This suggests the following compound:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Claim 16. Modified Cho teaches or suggests the condensed cyclic compound of claim 1, but not wherein the compound is as claimed. However, the prior art compound, differs from prior art compound 1 by the position of the benzofuran ring to the spiro ring, as well as the specific position of the nitrogen in the pyridine ring.
However, Cho notes that the ring fusion may be at the ring in general to the spirobifluorene core, i.e. no specific required position (see ¶31).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the furan ring be connected as claimed, as the compounds are essentially position isomers, and have very close structural similarities and similar utilities, and one of ordinary skill in the art would have created 
This suggests the following compound:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Additionally, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the nitrogen in the pyridine ring as shown, as the pyridine ring claimed would have been the choice of a finite number of identified predictable solutions, with a reasonable expectation of success. See MPEP §2144.09.

Claim 17. Cho teaches an organic light-emitting device (see Fig. 1 and ¶¶64-77) comprising:
A first electrode (first electrode 110);
A second electrode facing the first electrodes (second electrode 130);
And an organic layer between the first electrode and the second electrode and comprising an emission layer (organic layer 120 including light-emitting layer),
wherein the organic layer comprises at least one of the condensed cyclic compound of claim 1 (compound represented by formula 1 may be host compound of emissive layer, see ¶41, making obvious to one of ordinary skill in the art at the effective filing date of the invention the use of Prior Art Compound B-4, and the modified version thereof, for this purpose, as the selection of a known material suitable for its intended purpose; see MPEP §2144.07).

Claim 18. Modified Cho teaches or suggests the organic light-emitting device of claim 17,
Wherein the first electrode is an anode (see ¶67),
The second electrode is a cathode (see ¶77),
The organic layer comprises:
i) a hole transport region between the first electrode and the emission layer and comprising a hole injection layer, and a hole transport layer (see ¶¶69-72),
and ii) an electron transport region between the emission layer and the second electrode and comprising an electron transport layer, and an electron injection layer (see ¶¶74-76),
wherein the emission layer comprises the condensed cyclic compound (see ¶41).

Claim 19. Modified Cho teaches or suggests the organic light-emitting device of claim 17, wherein the emission layer comprises the at least one of the condensed cyclic compound (see ¶41).

see ¶42).

Claims 1-2, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, et al., US 2017/0162801 A1, in view of Kim, et al., US 2016/0043330 A1.
The applied reference has two common inventors and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Rejection takes the same form as above, except using Kim, et al., US 2016/0043330 A1, to change ring A2 to pyridine, similar to exemplified compounds (see, e.g., A1 @ ¶180), in order to allow charges to be easily transferred from host to dopant (see ¶190).

Claims 1-2, 6-13, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US 2014/0306197 A1, in view of Huh, et al., WO 2014/104600 A1.

Claim 1. Kim teaches a compound (Compound 55 @ ¶55, shown below):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Kim’s compound is not represented by claimed Formula 1, as ring A2 is a benzene ring, while the claims require as ring A2 is a pyridine ring.
Huh teaches similar compounds, insofar as they contain a spiro compound, further fused to a condensed ring system. Huh also teaches that any one of the other spiro ring has a nitrogen (which is broadly supported by Kim; see ¶32), and in specific examples, teaches ring analogous to ring A2 is a pyridine ring pyridine; this allows for improving the electronic properties (see p. 7; “electronic characteristic” means electronic characteristic means the characteristic which has electroconductive characteristic along LUMO level, and facilitates the injection of the electron formed in the cathode into the light emitting layer, and the movement in the light emitting layer; see top of p. 6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have ring A2 be a pyridine in order to improve the electronic properties (i.e. electron-transport properties).


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Wherein in Formula 1:
A1 ring is benzene,
A2 ring is pyridine,
A3 ring is represented by Formula 2B;
X1 is S;
L2 is an anthracenylene group (which falls within the claimed scope of an unsubstitued condensed polycyclic group including at least three carbocyclic groups condensed together, excluding triphenylenylene)
A2 is an integer equal to 1;
R1 is a phenyl group (which falls within the claimed scope of a C6 aryl group);
b1 is 1, b5 and b6 are 0;
b3 and b4 are 0;
b13 is 0;
c1 is 0 and c2 is 1, wherein c1 + c2 is 1.

1 ring is benzene.

Claims 6-10. Modified Kim teaches or suggests the condensed cyclic compound of claim 1.

Claim 11. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein c1 is 1 and c2 is 0.

Claim 12. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by Formula 1B.

Claim 13. Modified Kim teaches or suggests the condensed cyclic compound of claim 1, wherein the compound is represented by Formula 1-1.

Claim 17. Kim teaches an organic light-emitting device (see Fig. 1 and ¶¶62-130) comprising:
A first electrode;
A second electrode facing the first electrodes;
And an organic layer between the first electrode and the second electrode and comprising an emission layer (HIL, HTL, EML, ETL, EIL),
wherein the organic layer comprises at least one of the condensed cyclic compound of claim 1 (compound represented by formula 1 may be host compound of emissive layer, see ¶33, making obvious to one of ordinary skill in the art at the effective filing date of the invention the use of Prior Art Compound B-4, and the modified version thereof, for this purpose, as the selection of a known material suitable for its intended purpose; see MPEP §2144.07).

Claim 18. Modified Cho teaches or suggests the organic light-emitting device of claim 17,
Wherein the first electrode is an anode (see ¶64),
The second electrode is a cathode (see ¶64),
The organic layer comprises:
i) a hole transport region between the first electrode and the emission layer and comprising a hole injection layer, and a hole transport layer (HIL, HTL),
and ii) an electron transport region between the emission layer and the second electrode and comprising an electron transport layer, and an electron injection layer (ETL, EIL),
wherein the emission layer comprises the condensed cyclic compound (¶33).

Claim 19. Modified Cho teaches or suggests the organic light-emitting device of claim 17, wherein the emission layer comprises the at least one of the condensed cyclic compound (see ¶33).

Claim 20. Modified Cho teaches or suggests the organic light-emitting device of claim 17, wherein the emission layer further comprises a fluorescent dopant (see ¶95).

Claims 1-2, 6-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US 2015/0021563 A1, in view of Huh, et al., WO 2014/104600 A1.
Form of the rejection is similar to the rejections over Kim, et al., US 2014/0306197 A1, above, starting from at least compound 1 @ ¶61.

Claims 1-2, 6-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US 2015/0060785 A1, in view of Huh, et al., WO 2014/104600 A1.
Form of the rejection is similar to the rejections over Kim, et al., US 2014/0306197 A1, above, starting from at least compound 1 @ ¶99.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721